PER CURIAM:
David Raimer appeals the district court’s orders denying his motion filed under 18 U.S.C.A. § 3582(b), (c) (West 2000 & Supp.2004), and his motion to reconsider that denial. We have reviewed the record *654and find no reversible error. Accordingly, we affirm both orders for the reasons stated by the district court. See United States v. Raimer, Nos. CR-98-152-3; CA-04-706-3 (S.D.W. Va. filed July 29, 2004 & entered July 30, 2004; Aug. 24, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED